Title: To Alexander Hamilton from Jeremiah Olney, 31 May 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, May 31, 1792. “Permit me to introduce to your Friendly Notice and Acquaintance the Bearrer Colo. Ephrm. Bowen a Gentleman of Fair character and veracity, Connected in a Ginn & Rum distillery with Messrs Clark & Nightingale of this Town, Merchants, He is bound to Baltimore and proposes on his arrival at Philadelphia to have an Interview with you on the Subject of a Seizure lately made at the former Place.…”
